                                           Case 3:21-cv-02598-SK Document 16 Filed 08/25/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SAMUEL LOVE,                                         Case No. 21-cv-02598-SK
                                   8                     Plaintiff,
                                                                                              ORDER OF CONDITIONAL
                                   9              v.                                          DISMISSAL
                                  10     RHJ REAL ESTATE INVESTMENTS,
                                         LLC,                                                 Regarding Docket Nos.
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          The parties filed a notice of settlement in which they advised the Court that the above

                                  14   captioned matter has provisionally settled. In light of the settlement, the Court HEREBY

                                  15   ORDERS that this action is DISMISSED without prejudice; provided, however that if any party

                                  16   hereto shall certify to this Court within ninety days, with proof of service, that the settlement was

                                  17   not consummated or that the agreed consideration for settlement has not been delivered over, the

                                  18   foregoing order shall stand vacated and this case shall be restored to the calendar and set for trial.

                                  19   If no certification is filed, after passage of ninety days, the dismissal shall be with prejudice.

                                  20          IT IS SO ORDERED.

                                  21   Dated: August 25, 2021

                                  22                                                     ______________________________________
                                                                                         SALLIE KIM
                                  23                                                     United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
